El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para precisar el alcance del descu-brimiento de prueba en la vista preliminar para determi-nar causa probable para acusar, en lo relativo a las decla-raciones juradas de testigos de cargo prestadas ante funcionarios federales.
1 — 1
Por hechos ocurridos el 10 de agosto de 1991, el Minis-terio Público presentó las denuncias correspondientes por asesinato en primer grado e infracciones a la Ley de Armas de Puerto Rico contra los recurridos, Noel Rosario Matos, Nieves Ramos Hernández, Heriberto Vega Montes y Billy Rodríguez Martínez. Luego de la determinación de causa probable para el arresto, el 16 de agosto de 2002 comenzó la celebración de la vista preliminar para la acusación en el Tribunal de Primera Instancia, Sala de Ponce. El Minis-terio Público presentó como testigo de cargo a Edwin Me-léndez Negrón, y después de concluir el interrogatorio directo, se le entregó a la defensa de los imputados una copia de la declaración jurada que prestó el testigo.
El abogado de uno de los imputados le preguntó al tes-tigo si había prestado alguna otra declaración jurada ante otros funcionarios en relación con los hechos que eran ob-*88jeto de la vista preliminar. El testigo contestó que había declarado ante un gran jurado federal y también en una vista en el tribunal federal en un caso vinculado con el de autos.
Ante tal respuesta del testigo, el abogado de la defensa le solicitó al tribunal de instancia que le ordenara al Mi-nisterio Público entregarle copia de las referidas declara-ciones prestadas en la jurisdicción federal. El Ministerio Público se opuso.
El foro de instancia denegó inicialmente la referida so-licitud de la defensa y ordenó la continuación de los proce-dimientos; pero después de un receso, la defensa reiteró su planteamiento y el tribunal reconsideró su decisión. Or-denó al Ministerio Público que entregara a la defensa una copia de las declaraciones que prestó el testigo de cargo en la jurisdicción federal, y suspendió los procedimientos para que el Ministerio Público cumpliera con la orden.
Lo anterior dio lugar a que el Procurador General de Puerto Rico acudiera en certiorari ante el Tribunal de Cir-cuito de Apelaciones. Éste dispuso la paralización de los procedimientos y le ordenó a los imputados que mostraran causa por la cual no se debía expedir el auto de certiorari y revocar la resolución recurrida. Después de la comparecen-cia de todas las partes, el Tribunal de Circuito de Apelacio-nes emitió una sentencia el 30 de diciembre de 2002 me-diante la cual expidió el auto solicitado y confirmó la resolución recurrida.
Entonces, el Procurador General recurrió ante nos y planteó lo siguiente:
Erró el Tribunal de Circuito de Apelaciones al resolver que la disposición en la Regla 23(c) de las de Procedimiento Criminal —que “al ser requerido para ello el fiscal pondrá a dispo-sición de la persona las declaraciones juradas que tuviera en su poder de los testigos que haya puesto a declarar en la vista”— incluye declaraciones prestadas por esos testigos en la jurisdicción federal, cuando el Ministerio Público no tiene en su poder dichas declaraciones ni puede obligar al gobierno federal a entregarlas.
*89El 11 de abril de 2003 expedimos el recurso de certiorari que solicitó el Procurador General a fin de revisar la sen-tencia dictada por el foro apelativo el 30 de diciembre de 2002. El Procurador General presentó su alegato el 30 de mayo de 2003, y la parte recurrida presentó el suyo el 30 de junio de 2003.
Pasamos a resolver.
II
Como se sabe, en nuestro ordenamiento procesal penal, la vista preliminar tiene el propósito de evitar que se someta a una persona en forma arbitraria e injustifi-cada a los rigores de un proceso criminal. Pueblo v. Ortiz, Rodríguez, 149 D.P.R. 363 (1999); Pueblo v. Vega, 148 D.P.R. 980 (1999); Pueblo v. Andaluz Méndez, 143 D.P.R. 656 (1997); Pueblo v. Rivera Rodríguez, 138 D.P.R. 138 (1995); Pueblo v. López Camacho, 98 D.P.R. 700 (1970). Mediante la celebración de tal vista preliminar no se pretende establecer la culpabilidad o inocencia del imputado, sino averiguar, mediante un procedimiento adversativo, si el Estado tiene suficiente prueba para continuar con el proceso judicial. Pueblo v. Rivera Rodríguez, supra; El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992); Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985). Por eso, la vista preli-minar gira en torno sólo a la determinación de si hay causa probable para creer que se ha cometido un delito y de que éste lo haya cometido el imputado.
La Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone que en la referida vista preliminar el imputado “podrá contrainterrogar los testigos en su contra y ofrecer prueba a su favor”. Hemos interpretado esta disposición para reconocer que en la vista preliminar el imputado tiene derecho a contrainterrogar los testigos pre-sentados por el fiscal y presentar prueba de defensa para tratar de derrotar la probabilidad de que se haya cometido *90el delito imputado o la de que el imputado fue el autor. Es decir, el imputado tiene derecho a demostrar lo contrario a lo que haya intentado probar el Ministerio Público. Pueblo v. Ortiz, Rodríguez, supra; Pueblo v. Padilla Flores, 127 D.P.R. 698 (1991); Pueblo v. Vélez Pumarejo, 113 D.P.R. 349 (1982).
Para hacer viable que el imputado tenga la oportunidad de demostrar que la imputación en su contra es infundada, el inciso (c) de la Regla 23 de Procedimiento Criminal dis-pone que al ser requerido por la defensa, el Ministerio Pú-blico debe poner a su disposición las declaraciones juradas que tenga en su poder de aquellos testigos que hayan de-clarado en la vista. Este derecho se activa cuando, luego de que el testigo haya declarado, medie una solicitud de la defensa para que se le entreguen las declaraciones que del testigo estén en poder del Ministerio Público. El imputado tiene derecho a obtener estas declaraciones durante la vista, una vez finaliza el interrogatorio directo y antes de comenzar el contrainterrogatorio. Pueblo v. Rivera Rodríguez, supra; Pueblo v. Ribas, 83 D.P.R. 386 (1961).
Anteriormente hemos precisado qué significa la parte de la Regla 23(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que ordena al Ministerio Público poner a disposición de la defensa “las declaraciones juradas que tuviere en su poder”. En Pueblo v. Rivera Rodríguez, supra, resolvimos que el Ministerio Público tiene la obligación de entregar las declaraciones juradas de los testigos de cargo que declaren si esas están bajo su posesión directa o constructiva. A ese respecto expresamos:
Esto implica que tiene que entregar tanto las declaraciones que estén bajo su control o tenencia física en su oficina o lugar del trabajo o las que él conozca que se encuentran en otra dependencia del Ministerio Público, como las que razonable-mente se puede considerar que estén bajo su control indirecto y que él no sólo tenga conocimiento de su existencia sino que también pueda obtener. A tenor con esta normativa, si se acepta o se demuestra que el Ministerio Público tomó declara-*91dones juradas del testigo del testigo de cargo presentado en la vista preliminar relacionadas con los hechos del delito impu-tado, es también razonable que se presuma que el Estado ha continuado “en poder” de éstas. Para rebatir esta presunción, el Fiscal tiene la obligación de demostrar —mediante prue-ba— que las declaraciones no están en su poder y de acreditar las gestiones que ha realizado para localizar y producir el documento. (Énfasis suplido.) Pueblo v. Rivera Rodríguez, supra, págs. 144-145.
rH HH H-i
En el caso de autos, el Tribunal de Circuito de Apelacio-nes extendió la norma transcrita anteriormente sobre la posesión constructiva a las declaraciones juradas prestadas por el testigo de cargo ante el gran jurado federal y ante el tribunal federal. Apoyó su dictamen en que los sistemas de procesamiento criminal federal y estatal “coexisten dentro de una relación bilateral de contribución y ayuda mutua que se acentúa cuando se trata de la persecución de una misma actividad delictiva, como aquí se aduce Erró al resolver así. Veamos.
El referido dictamen del foro apelativo, que tiene el efecto de incluir en la norma establecida en Pueblo v. Rivera Rodríguez, supra, las declaraciones juradas que to-men los fiscales o funcionarios federales y que están en su poder, no tiene apoyo alguno en el ordenamiento jurídico vigente. Esto es así porque la jurisdicción federal es enteramente separada y distinta a la del Estado Libre Asociado de Puerto Rico, al menos en la zona de justicia criminal. Pueblo v. Castro García, 120 D.P.R. 740 (1988). Más aún, es evidente que lo dispuesto en la Regla 23(c) de Procedimiento Criminal de Puerto Rico, supra, no obliga jurídicamente a los fiscales o funcionarios federales. Su ámbito de vigencia sólo alcanza a la jurisdicción del Estado Libre Asociado de Puerto Rico. Por todo lo anterior, no se puede estimar de ningún modo que unas declaraciones juradas prestadas ante entidades o funcionarios federales y que *92estén bajo su control se encuentren en la posesión construc-tiva del Ministerio Público de Puerto Rico; no importa que este ministerio sepa que existen y pueda pedírseles a los funcionarios federales. Tales declaraciones juradas no son producto de la autoridad jurídica del Estado Libre Aso-ciado de Puerto Rico y, por ende, no están sometidas a lo dispuesto en la citada Regla 23(c) de Procedimiento Criminal de Puerto Rico.
Ahora bien, si en virtud de algún acuerdo de cooperación entre funcionarios federales y del Estado Libre Asociado de Puerto Rico resulta que el Ministerio Público o algún otro funcionario de Puerto Rico posee declaraciones juradas prestadas ante miembros o entidades del Gobierno federal, o copias de ellas, y las tienen autorizadamente en su poder, entonces el Ministerio Público de Puerto Rico está obligado a ponerlas a disposición del imputado que las solicita. En tales circunstancias, aplicaría claramente lo dispuesto sobre el particular en la Regla 23(c) de Procedimiento Criminal, supra, según lo interpretamos en Pueblo v. Rivera Rodríguez, supra.
> H-i
A tenor con lo pautado en el acápite anterior, y en vista de que las declaraciones solicitadas por la parte imputada no estaban en poder del Ministerio Público ni de ningún funcionario del Estado Libre Asociado de Puerto Rico, pro-cede que se dicte una sentencia para revocar los dictámenes del foro apelativo y del foro de instancia en el caso de autos. Se devolverá el caso al foro de instancia para que continúen allí los procedimientos, conforme a lo aquí resuelto.
Los Jueces Asociados Señores Corrada Del Río y Rivera Pérez concurren sin opinión escrita.